DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites an apparatus, non-transitory machine-readable medium, and method for determining, based on a first map of a region having road segments, a second map having connected roads, one of the connected roads being formed by combining a plurality of the road segments and being longer than a threshold; and determining road complexity of one of the connected roads in the second map for route planning and/or testing.
The limitations of determining, based on a first map of a region having road segments, a second map having connected roads, one of the connected roads being formed by combining a plurality of the road segments and being longer than a threshold; and determining road complexity of one of the connected roads in the second map for route planning and/or testing, as drafted, is a process, non-transitory machine-readable medium, and apparatus, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “circuitry” and “storage medium”, nothing in the claim element precludes the step from practically being performed in 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a circuitry to perform the “determining” steps.  The circuitry and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-20 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one computing device to perform “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20010040984 (“Kambe”).
As per claim(s) 1, 11, and 20, Kambe discloses an apparatus comprising processing circuitry configured to: 
determine, based on a first map of a region having road segments, a second map having connected roads, one of the connected roads being formed by combining a plurality of the road segments and being longer than a threshold (see at least abstract: vector block information indicating a plurality of line segment rows is read out from a block map. Each line segment row divides an area of a block from an area of a road in an image drawing region. Each point at which one end of a line segment row contacts with a boundary line of the image drawing region is set as a boundary point. In this case, a road crossing the boundary line of the image drawing region is indicated by a pair of line segment rows having a pair of boundary points close to each other. To determine an area of the road, the pair of boundary points are connected with each other through a connecting line segment. Therefore, a road area in the image drawing region can be automatically extracted from the block map, [0038], [0041], [0401]: in cases where the 
determine road complexity of one of the connected roads in the second map for route planning and/or testing (see at least abstract, [0038], [0041], [0255]-[0256], [0383], [0401]: in cases where the distance is longer than the predetermined distance Dp, as shown in FIG. 60(c), a central line Lc between the first and second particular lines L1 and L2 is set (step 458), an area of the route map positioned between the first and second particular lines L1 and L2 newly determined is deleted from the route map (step 459), and two remaining areas of the route map are combined by moving the first and second particular lines L1 and L2 to the central line Lc (step 460). Therefore, as shown in FIG. 60(d), a shortened route map is generated.).

As per claim(s) 2 and 12, Kambe discloses wherein the road segments are shorter than the threshold (see at least abstract, [0401]: in cases where the distance is not longer than the predetermined distance Dp, because the shortening of the road along the route is not required, the procedure is ended.). 

As per claim(s) 3 and 13, Kambe discloses wherein the processing circuitry is further configured to: determine whether the first map is to be divided; and when the first map is determined to be divided, divide the first map into multiple first sub-maps; determine, based on 

As per claim(s) 4 and 14, Kambe discloses wherein the processing circuitry is configured to determine whether the first map is to be divided based on at least one of: a number of the road segments and a size of the region (see at least abstract: vector block information indicating a plurality of line segment rows is read out from a block map. Each line segment row divides an area of a block from an area of a road in an image drawing region. Each point at which one end 

As per claim(s) 5 and 15, Kambe discloses interface circuitry configured to obtain the first map (see at least abstract: vector block information indicating a plurality of line segment rows is read out from a block map. Each line segment row divides an area of a block from an area of a road in an image drawing region. Each point at which one end of a line segment row contacts with a boundary line of the image drawing region is set as a boundary point. In this case, a road crossing the boundary line of the image drawing region is indicated by a pair of line segment rows having a pair of boundary points close to each other. To determine an area of the road, the pair of boundary points are connected with each other through a connecting line segment. Therefore, a road area in the image drawing region can be automatically extracted from the block map, [0020], [0038], [0041], [0401]). 

As per claim(s) 6 and 16, Kambe discloses wherein the road complexity includes information of at least one of: ramps, curves, lanes, orientation, hills, tunnels, and speed limit of the one of the connected roads (see at least abstract, [0038], [0041], [0255]-[0256], [0383], [0401]).

As per claim(s) 10 and 19, Kambe discloses wherein the processing circuitry is further configured to obtain at least one route based on the road complexity (see at least abstract, [0038], [0041], [0255]-[0256], [0383], [0401]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambe in view of US 20150185026 (“Hightower”).
As per claim(s) 7 and 17, Kambe does not explicitly disclose wherein one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on information of the ramp, the one of the connected roads, and a vehicle to merge onto the one of the connected roads. 
However, Hightower teaches wherein one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kambe by incorporating wherein one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on information of the ramp, the one of the connected roads, and a vehicle to merge onto the one of the connected roads as taught by Hightower in order to provide lane specific driving directions.

As per claim(s) 9, Kambe does not explicitly disclose wherein the information includes a ramp distance, a speed limit of the one of the connected roads, a maximum speed of the vehicle, and a maximum acceleration of the vehicle. 
However, Hightower teaches wherein the information includes a ramp distance, a speed limit of the one of the connected roads, a maximum speed of the vehicle, and a maximum acceleration of the vehicle (see at least abstract, [0043], [0057]-[0060]: if distance y separating the on-ramp junction 172 and the off-ramp junction 174 is short, a driver entering the far right lane of highway at the on-ramp junction 172 may not have adequate time to change lanes to the left (so as to drive faster, for example) if the driver will need to exit the highway at highway off ramp junction 174 from the far right lane of the highway. In this case, the method 300 accounts for the short length of distance y at block 325 when determining the grades for the lanes in this route segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kambe by incorporating wherein the information .

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambe in view of US 20160214612 (“Kashiba”).

As per claim(s) 8 and 18, Kambe does not explicitly disclose wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically. 
However, Kashiba teaches wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically (see at least abstract, [0051]-[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kambe by incorporating wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically as taught by Kashiba in order to perform a merging travel control of a host vehicle and improve the easiness of checking the status in the merging destination lane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668